1                              UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3                                                ***

4    BANK OF AMERICA, N.A., SUCCESSOR Case No. 2:16-cv-00605-MMD-PAL
     BY MERGER TO BAC HOME LOANS
5    SERVICING, LP, f/k/a COUNTRYWIDE                ORDER
     HOME LOANS SERVICING, LP,
6
                                           Plaintiff,
7           v.

8    INSPIRADA COMMUNITY ASSOCIATION;
     SFR INVESTMENTS POOL 1, LLC; LEACH
9    JOHNSON SONG & GRUCHOW, LTD.,

10                                     Defendants.

11

12          Three motions for summary judgment are pending in this case involving a

13   homeowners association’s foreclosure sale. (ECF Nos. 109, 110, 111.) Plaintiff Bank of

14   America, N.A. (“BANA”) argues that it is entitled to summary judgment on its quiet

15   title/declaratory judgment claim because, among other things, BANA tendered the

16   superpriority portion of the HOA’s lien. (ECF No. 110 at 5-10.) But the parties’ briefing

17   concluded before the Nevada Supreme Court issued a significant decision regarding

18   tender in Bank of Am., N.A. v. Thomas Jessup, LLC Series VII, No. 73785, 2019 WL

19   1087513 (Nev. Mar. 7, 2019), that may affect the outcome of the pending motions for

20   summary judgment.

21          The Court will allow the parties an opportunity to address the applicability of

22   Thomas Jessup to the facts of this case in supplemental briefs no more than five pages

23   in length. These briefs must be filed within ten days of the date of this order.

24          DATED THIS 13th day of March 2019.

25

26                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
27
28
